Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 12/21/20 is acknowledged.  Claims 1-30 are pending. Claims 11-30 have been withdrawn.  Claims 1-10 have been amended.  Claims 1-10 are under consideration. 

Objections Withdrawn
The objections of claims 3 and 3 are withdrawn in view of the amended claims.

Rejections Maintained and New Grounds of Rejections

Claim Objections
Claims 1, 2 and 7 are objected to because of the following informalities:  
In claim 1, line 13 should read “grooves [[is]] are”.
In claim 1, line 14 should read “[[an]] a gel tip layer”.
In claim 1, line 19 should read “attaches and affixes”.
In claim 1, line 20 is missing a verb. It appears the line should read, “…composition is retained”
In claim 1, line 21, a word is missing.  The phrase is suggested to read “indented grooves and increases…”.
on said…”
In claim 7, it appears that the phrase in line 8 should read “specific gravity”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 10-11, recite “said at least one nail tip”.  There is insufficient antecedent basis for this limitation in the claim.  Line 8 recites “at least one artificial nail tip”.  The same lack of antecedence for “nail tip” is present in claim 1, lines 16, 18, 20, 21, 26 and 27; claim 2, lines 5 and 6;      Claims 2-10 are also rejected as depending from indefinite claim 1. 
Claims 3 and 4 recite that the vapor pressure is <0.01 mmHg at normal temperature.  The term "normal" is a relative term which renders the claim indefinite.  The term "normal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 2015/0224045) in view of Tanaka et al. (US 2010/0008876), Robinson (US 2007/0235051) and Chang (US 6,394,100; 2002).
This rejection is maintained, but has been modified to address the amended claims. 
Doan teaches compositions for radiation curable nail coatings and methods of applying such radiation curable nail coatings and finishing preparations are provided (e.g. abstract). Doan teaches that the composition is useful for natural or artificial nails (e.g. paragraph 0006, 0061, 0129, 0141, 0160, 0171, Fig 2).  Doan teaches that the composition comprises:
50-75% by weight of polyurethane acrylate oligomer, 
10-25% by weight of 2-hydroxyethyl methacrylate, 
0.1-1% by weight of hydroxycyclohexyl phenyl ketone, and 
0.1-1% by weight of trimethylbenzoyl diphenylphosphine oxide (e.g. paragraph 0026-0028). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).    
Doan teaches that the artificial nail/nail tip might be applied to the underlying nail using the radiation curable nail preparation (e.g. paragraph 0140). Doan teaches a step of applying an 
Tanaka et al. teach an artificial nail composition comprising a photopolymerization initiator selected from a mixture of an acylphosphine oxide-type photopolymerization initiator and an α.-hydroxyalkylphenone-type photopolymerization initiator (e.g. abstract, paragraph 0015).  Tanaka et al. teach that the acylphosphine oxide-type photopolymerization initiator is preferably 2,4,6-trimethylbenzoyldiphenylphosphine oxide and bis(2,4,6-trimethylbenzoyl)phenylphosphine oxide, and the α.-hydroxyalkylphenone-type is preferably 1-hydroxy-cyclohexyl-phenyl-ketone (e.g. paragraph 0017, 0029, 0030, Examples).  Tanaka et al. teach that the composition causes less yellowing and has excellent internal curability (e.g. paragraph 0011; Examples).
Robinson teaches a kit of preformed artificial nails or tips comprising a plurality of artificial nails or tips, a dispenser comprising a container containing fluid and a brush assembly comprising a brush extending from a base (e.g. abstract). Robinson teaches the kit may also comprise other materials, including a roughening surface, like an emery board, a towelette, an application tool, acrylic powder, acrylic liquid, gel overly, gel activator, or a grooming stick, such a rosewood stick (e.g. paragraph 0016).  
Chang teaches an artificial nail tip having a textured bottom surface (e.g. abstract; Figure 3).  Chang teaches that the bottom surface is textured to enhance adhesion of the adhesive layer, so that when removed the adhesive layer stays on the artificial nail leaving no residue on the natural nail (column 3, lines 10-33; column 4, lines 22-27).  Chang teaches that texture may be 
Regarding Claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing to include phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide and a kit with a nail tip having a rough affixing surface and a nail filing device in the composition of Doan.  Regarding the phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions of Doan and Tanaka are useful as UV curable nail compositions. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In addition, it is obvious to substitute equivalent known for the same purpose.  Tanaka et al. teach that 2,4,6-trimethylbenzoyldiphenylphosphine oxide and bis(2,4,6-trimethylbenzoyl)phenylphosphine oxide are both preferred photoinitiators (i.e. functional equivalents) and one would have been motivated as Tanaka teaches that they provide less yellowing and excellent internal curability.  In addition, Doan teaches a step of applying an artificial nail, but does not explicitly teach a kit comprising the composition and a nail tip.  One of ordinary skill in the art would have been motivated to select a nail kit, such as that taught by Robinson, to provide a convenient package of nail tip, filing device, and composition and would have predicted success as Doan teaches the use of their composition with an artificial nail tip. In addition, Doan and Robinson teach nail tips, 
The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.  Therefore, the gel composition is met by the teachings of Doan and Tanaka.  If an applicant contends that additional materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (see MPEP 2111.03).
Regarding the limitations in claim drawn to the method of applying and using the composition, nail tip, and nail filing device the claims are drawn to a kit and not to a method of making or a method of use.  The kit is limited to the components and ingredients therein, which are taught by Doan, Tanaka et al., Robinson and Chang as detailed above.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 2015/0224045) in view of Tanaka et al. (US 2010/0008876), Robinson (US 2007/0235051) and Chang (US 6,394,100; 2002) as applied to claim 1 above, and further in view of Mehta (US 2013/0333713).
This is a new ground of rejection necessitated by amendment. 
Regarding Claim 1, the teachings of Doan, Tanaka, Robinson, and Chang are described supra.   Doan teaches that the composition is curable under UV light (e.g. paragraph 0003 and 0115). They do not teach that the kit further comprises a LED lamp.  This is made up for by the teachings of Mehta.
Mehta teaches a kit for artificial nails including a gel composition and a LED lamp (e.g. abstract; paragraph 0025). Mehta teaches that the portable LED lamp also includes a speaker for broadcasting instructions, timing information, and/or encouragement for the user (e.g. paragraph 0039).  Mehta teaches that their nail kits are convention for home use and professional use (e.g. paragraph 0039). 
Regarding Claim 2, it would have been obvious to one of ordinary skill in the art at the time of filing to include the nail kit of Mehta including a LED lamp in the nail kit of Doan, Tanaka, and Robinson.  One of ordinary skill in the art would have predicted success as they are . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 2015/0224045), Tanaka et al. (US 2010/0008876), Robinson (US 2007/0235051), and Chang (US 6,394,100; 2002) as applied to claim 1 above, and further in view of BLUESKY (BLUESKY UV Gel, <http://www.beauty-product.nl/PDF/MSDS3steps.pdf>; available 2/12/15) and Roy (Sree Roy, <https://www.nailsmag.com/387143/the-science-of-gels-how-gel-nail-products-work>; available 3/14/2011). 
This rejection is maintained, but has been modified to address the amended claims. 
Regarding Claim 1, the teachings of Doan, Tanaka et al., Robinson, and Chang are described supra.  They are silent as to the specific gravity and vapor pressure of the compositions.  This is made up for by the teachings of BLUESKY and Roy.
BLUESKY teach a composition comprising polyurethane acrylate oligomer, HEMA, hydroxycyclohexyl phenyl ketone, and bis-trimethylbenzoyl phenylphosphine oxide having a specific gravity of 1.10 (e.g. page 1 and 3). 
Roy teaches that UV nail gels usually have a low vapor pressure (e.g. page 2). 
Regarding Claim 3, while Doan and Tanaka are silent as to the specific gravity and vapor pressure of their composition, they teach ingredients and amounts which overlap with those claimed. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art 
In addition, regarding the specific gravity, BLUESKY teaches a gel composition comprising the same ingredients as those claimed having a specific gravity of 1.10, which is slightly above the claimed range.  However, neither has indicated the temperature at which the measurement was taken, and a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, a specific gravity of 1.10 and 1.08 are expected to have the same gelling and wear properties. 
In addition, regarding the vapor pressure. Roy teaches that UV gel nails have low vapor pressure, which is understood as <0.01. As noted above, it is unclear under what conditions the measurements were taken.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 2015/0224045), Tanaka et al. (US 2010/0008876), Robinson (US 2007/0235051), Chang (US 6,394,100; 2002) and Mehta (US 2013/0333713) as applied to claim 2 above, and further in view of BLUESKY (BLUESKY UV Gel, <http://www.beauty-product.nl/PDF/MSDS3steps.pdf>; available 2/12/15) and Roy (Sree Roy, <https://www.nailsmag.com/387143/the-science-of-gels-how-gel-nail-products-work>; available 3/14/2011). 
This is a new ground of rejection necessitated by amendment.


BLUESKY teach a composition comprising polyurethane acrylate oligomer, HEMA, hydroxycyclohexyl phenyl ketone, and bis-trimethylbenzoyl phenylphosphine oxide having a specific gravity of 1.10 (e.g. page 1 and 3). 
Roy teaches that UV nail gels usually have a low vapor pressure (e.g. page 2). 
Regarding Claim 3, while Doan and Tanaka are silent as to the specific gravity and vapor pressure of their composition, they teach ingredients and amounts which overlap with those claimed. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
In addition, regarding the specific gravity, BLUESKY teaches a gel composition comprising the same ingredients as those claimed having a specific gravity of 1.10, which is slightly above the claimed range.  However, neither has indicated the temperature at which the measurement was taken, and a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, a specific gravity of 1.10 and 1.08 are expected to have the same gelling and wear properties. 
In addition, regarding the vapor pressure. Roy teaches that UV gel nails have low vapor pressure, which is understood as <0.01. As noted above, it is unclear under what conditions the measurements were taken.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 2015/0224045) in view of Tanaka et al. (US 2010/0008876), Robinson (US 2007/0235051) and Chang (US 6,394,100; 2002) as applied to claim 1 above, and further in view of Daily Charme (Daily Charme Diamond Shine No-Wipe Gel Top Coat, <https://dailycharme.com/products/daily-charme-diamond-shine-gel-top-coat#!#shopify-product-reviews> prior to 12/20/17).
This rejection is maintained, but has been modified to address the amended claims.
Regarding Claim 1, the teachings of Doan, Tanaka, Robinson, and Chang are described supra.   They do not teach that the kit further comprises a composition having the ingredients recited in Claim 5.  This is made up for by the teachings of Daily Charme.
Daily Charme teaches a no-wipe gel top coat specially formulated to offer a durable, long lasting high shine finish (e.g. page 1). Daily Charme teaches that the composition comprises polyurethane acrylate, 2-hydroxyethyl methacrylate, di-trimethylolpropane tetraacrylate, PETMP, and polyether-modified polysiloxane (e.g. page 1).  Regarding the concentrations of the ingredients, Daily Charme is silent, however it is obvious to optimize within prior art conditions or through routine experimentation.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the component concentrations through routine experimentation to arrive at the concentrations of claim 5 in order to optimize the resulting product. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The 
Regarding Claim 5, it would have been obvious to one of ordinary skill in the art at the time of filing to include the top coat of Daily Charme in the kit of Doan, Tanaka, Robinson, and Chang.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  All of the compositions are useful as nail treatments and one of ordinary skill would have been motivated in order to provide the benefits of a durable, long lasting high shine finish as taught by Daily Charme.  “When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 2015/0224045) in view of Tanaka et al. (US 2010/0008876), Robinson (US 2007/0235051) Chang (US 6,394,100; 2002) and Mehta (US 2013/0333713) as applied to claim 2 above, and further in view of Daily Charme (Daily Charme Diamond Shine No-Wipe Gel Top Coat, <https://dailycharme.com/products/daily-charme-diamond-shine-gel-top-coat#!#shopify-product-reviews> prior to 12/20/17).
This is a new ground of rejection necessitated by amendment.
Regarding Claim 2, the teachings of Doan, Tanaka, Robinson, Chang and Mehta are described supra.   They do not teach that the kit further comprises a composition having the ingredients recited in Claim 6.  This is made up for by the teachings of Daily Charme.
Daily Charme teaches a no-wipe gel top coat specially formulated to offer a durable, long lasting high shine finish (e.g. page 1). Daily Charme teaches that the composition comprises polyurethane acrylate, 2-hydroxyethyl methacrylate, di-trimethylolpropane tetraacrylate, PETMP, and polyether-modified polysiloxane (e.g. page 1).  Regarding the concentrations of the ingredients, Daily Charme is silent, however it is obvious to optimize within prior art conditions or through routine experimentation.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the component concentrations through routine experimentation to arrive at the concentrations of claim 6 in order to optimize the resulting product. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The 
Regarding Claim 6, it would have been obvious to one of ordinary skill in the art at the time of filing to include the top coat of Daily Charme in the kit of Doan, Tanaka, Robinson, and Chang.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  All of the compositions are useful as nail treatments and one of ordinary skill would have been motivated in order to provide the benefits of a durable, long lasting high shine finish as taught by Daily Charme.  “When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 2015/0224045) in view of Tanaka et al. (US 2010/0008876), Robinson (US 2007/0235051) Chang (US 6,394,100; 2002), BLUESKY and Roy as applied to claim 3 above, and further in view of Daily Charme (Daily Charme Diamond Shine No-Wipe Gel Top Coat, <https://dailycharme.com/products/daily-charme-diamond-shine-gel-top-coat#!#shopify-product-reviews> prior to 12/20/17).
This is a new ground of rejection necessitated by amendment.
Regarding Claim 7, the teachings of Doan, Tanaka, Robinson, Chang, BLUESKY and Roy are described supra.   They do not teach that the kit further comprises a composition having the ingredients recited in Claim 7.  This is made up for by the teachings of Daily Charme.
Daily Charme teaches a no-wipe gel top coat specially formulated to offer a durable, long lasting high shine finish (e.g. page 1). Daily Charme teaches that the composition comprises polyurethane acrylate, 2-hydroxyethyl methacrylate, di-trimethylolpropane tetraacrylate, PETMP, and polyether-modified polysiloxane (e.g. page 1).  Regarding the concentrations of the ingredients, Daily Charme is silent, however it is obvious to optimize within prior art conditions or through routine experimentation.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the component concentrations through routine experimentation to arrive at the concentrations of claim 7 in order to optimize the resulting product. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The 
Regarding Claim 7, it would have been obvious to one of ordinary skill in the art at the time of filing to include the top coat of Daily Charme in the kit of Doan, Tanaka, Robinson, and Chang.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  All of the compositions are useful as nail treatments and one of ordinary skill would have been motivated in order to provide the benefits of a durable, long lasting high shine finish as taught by Daily Charme.  “When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  Regarding the boiling point and .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 2015/0224045), Tanaka et al. (US 2010/0008876), Robinson (US 2007/0235051) Chang (US 6,394,100; 2002), Mehta, BLUESKY and Roy as applied to claim 4 above, and further in view of Daily Charme (Daily Charme Diamond Shine No-Wipe Gel Top Coat, <https://dailycharme.com/products/daily-charme-diamond-shine-gel-top-coat#!#shopify-product-reviews> prior to 12/20/17).
This is a new ground of rejection necessitated by amendment.
Regarding Claim 8, the teachings of Doan, Tanaka, Robinson, Chang, BLUESKY and Roy are described supra.   They do not teach that the kit further comprises a composition having the ingredients recited in Claim 8.  This is made up for by the teachings of Daily Charme.
Daily Charme teaches a no-wipe gel top coat specially formulated to offer a durable, long lasting high shine finish (e.g. page 1). Daily Charme teaches that the composition comprises polyurethane acrylate, 2-hydroxyethyl methacrylate, di-trimethylolpropane tetraacrylate, PETMP, and polyether-modified polysiloxane (e.g. page 1).  Regarding the concentrations of the ingredients, Daily Charme is silent, however it is obvious to optimize within prior art conditions or through routine experimentation.  It would have been obvious to one of ordinary skill in the 
Regarding Claim 8, it would have been obvious to one of ordinary skill in the art at the time of filing to include the top coat of Daily Charme in the kit of Doan, Tanaka, Robinson, and Chang.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 2015/0224045), Tanaka (US 2010/0008876), Robinson (US 2007/0235051) Chang (US 6,394,100; 2002), BLUESKY, Roy and Charme as applied to claim 7 above, and further in view of Nails at Panache (<https://nailsatpanache.wordpress.com/2013/05/15/do-it-yourself-acrylic-part-2/> available 5/15/2013; accessed 2/5/21).
This is a new ground of rejection necessitated by amendment.
Regarding Claim 9, the teachings of Doan, Tanaka, Robinson, Chang, BLUESKY, Roy and Daily Charme are described supra.   They do not teach that the kit further comprises a pH bonder and non-acidic gel primer.  This is made up for by the teachings of Nails at Panache. 

	Regarding Claim 9, it would have been obvious to one of ordinary skill in the art at the time of filing to include a pH bonder and non-acidic gel primer in the kit of Doan, Tanaka, Robinson, Chang, BLUESKY, Roy and Charme.  One of ordinary skill in the art would have been motivated to include both compositions order to obtain the benefits of enhanced adhesion of the adhesive layer, as taught by Nails at Panache (e.g. page 2).  One of ordinary skill in the art would have predicted success in selecting both the pH bonder and non-acidic gel primer as all of Doan, Tanaka and Nails at Panache are directed to nail compositions including artificial nails.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 2015/0224045), Tanaka et al. (US 2010/0008876), Robinson (US 2007/0235051) Chang (US 6,394,100; 2002), Mehta, BLUESKY, Roy and Daily as applied to claim 8 above, and further in view of Nails at Panache (<https://nailsatpanache.wordpress.com/2013/05/15/do-it-yourself-acrylic-part-2/> available 5/15/2013; accessed 2/5/21).
This is a new ground of rejection necessitated by amendment.
Regarding Claim 10, the teachings of Doan, Tanaka, Robinson, Chang, BLUESKY, Roy and Daily Charme are described supra.   They do not teach that the kit further comprises a pH bonder and non-acidic gel primer.  This is made up for by the teachings of Nails at Panache. 

	Regarding Claim 10, it would have been obvious to one of ordinary skill in the art at the time of filing to include a pH bonder and non-acidic gel primer in the kit of Doan, Tanaka, Robinson, Chang, BLUESKY, Roy and Charme.  One of ordinary skill in the art would have been motivated to include both compositions order to obtain the benefits of enhanced adhesion of the adhesive layer, as taught by Nails at Panache (e.g. page 2).  One of ordinary skill in the art would have predicted success in selecting both the pH bonder and non-acidic gel primer as all of Doan, Tanaka and Nails at Panache are directed to nail compositions including artificial nails.


Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive. Arguments relevant to the current grounds of rejection will be addressed below. 
Applicant argues beginning on page 11 (point 12) that Doan fails to teach or suggest the unexpected result of the indented grooves being used to retain more of the gel composition for bonding and increases the contact surface area for less curing and hardening time.  This is not found persuasive. Applicant is reminded that the claims are drawn to a kit and not to a method of use.  In response to applicant's argument that the grooves provide unexpected benefits, the fact that applicant has recognized another advantage which would flow naturally from following the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Chang teaches an artificial nail tip having a textured bottom surface (e.g. abstract; Figure 3).  Chang teaches that the bottom surface is textured to enhance adhesion of the adhesive layer, so that when removed the adhesive layer stays on the artificial nail leaving no residue on the natural nail (column 3, lines 10-33; column 4, lines 22-27).  
Regarding point (13), Applicant further argues that Doan does not teach 1.0-5.0% by weight of phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide. This is not found persuasive. Doan teaches the majority of ingredients, as described supra.  Doan does not teach the inclusion of phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide. Tanaka et al. teach an artificial nail composition comprising a photopolymerization initiator selected from a mixture of an acylphosphine oxide-type photopolymerization initiator and an α.-hydroxyalkylphenone-type photopolymerization initiator (e.g. abstract, paragraph 0015).  Tanaka et al. teach that the acylphosphine oxide-type photopolymerization initiator is preferably 2,4,6-trimethylbenzoyldiphenylphosphine oxide and bis(2,4,6-trimethylbenzoyl)phenylphosphine oxide, and the α.-hydroxyalkylphenone-type is preferably 1-hydroxy-cyclohexyl-phenyl-ketone (e.g. paragraph 0017, 0029, 0030, Examples).  Tanaka et al. teach that the composition causes less yellowing and has excellent internal curability (e.g. paragraph 0011; Examples). As described supra, both of the compositions of Doan and Tanaka are useful as UV curable nail compositions. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 
Regarding point (14-15), that the Examiner is picking and choosing from numerous combinations and the cited art are not identical to each other, the Examiner is not persuaded that the number of potential combinations is so great that the conclusion of obviousness is called into question. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) ("[D]isclos[ing] a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.").  
Regarding point (16), Applicant argues that Daily Charme, BLUESKY, and Roy are commercial advertisements and there is no proof they contain correct information.  This is not found persuasive.  See MPEP 2128 for an explanation of what qualifies as a “printed publication”. Furthermore, the Examiner notes that obviousness requires a reasonable 
Applicant further argues point (17) that Tanaka, Robinson, Change, Daily Charme, Bluesky and Roy are not analogous art.  This is not found persuasive. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Tanaka, Robinson, Change, Daily Charme, Bluesky and Roy are all directed to nail gel methods and kits.  They need not set out to solve the same problem as Applicant, or solve the problem in the same way.  One of ordinary skill in the art would recognize these documents as being in the same field of endeavor, and easily combinable. 
Regarding Points (19-21), again, the claims are drawn to a kit.  Claim 2 requires the LED light “provide said lighting for 30 seconds or less to cure the gel composition”.  Mehta do not teach a time limit, and reasonably the lamp would provide lighting for 30 seconds or less.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Further, Applicant has not provided evidence of unexpected results for the Examiner to consider. The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (see MPEP 716.02b). 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619